
	
		I
		112th CONGRESS
		2d Session
		H. R. 5884
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Ms. Bass of
			 California (for herself, Mr.
			 Dold, and Mr. Gutierrez)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a 1-year pilot program to reduce up-front
		  premiums on FHA mortgage insurance for first-time homebuyers who complete a
		  homeownership counseling program and thereby help to reduce default rates on
		  residential mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 Homeownership Preservation Education
			 Act of 2012.
		2.Pilot program for
			 reduction of FHA upfront-premiums for first-time homebuyers
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development (in this section referred to as the
			 Secretary) shall carry out a pilot program under this section to
			 evaluate the effectiveness, in reducing defaults on residential mortgages, of
			 reducing up-front premiums for mortgage insurance made available by the
			 Secretary pursuant to title II of National Housing Act for mortgagors who are
			 first-time homebuyers who complete a homeownership counseling program that
			 provides for one-on-one prepurchase counseling.
			(b)Reduced
			 premiumsSubject to
			 subsection (c) of this section and notwithstanding the second sentence of
			 subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C.
			 1709(c)(2)(A)), in the case of a mortgage secured by a 1- to 4-family dwelling
			 that is an obligation of the Mutual Mortgage Insurance Fund for which the
			 mortgagor is a first-time homebuyer who completes a program of counseling with
			 respect to the responsibilities and financial management involved in
			 homeownership that is approved by the Secretary and provides for one-on-one
			 pre-purchase counseling of the homebuyer by a nonprofit housing counseling
			 agency approved by the Secretary, the amount of the premium payment for
			 mortgage insurance under title II of such Act that is collected at the time of
			 insurance shall be discounted, from the premium payment that would otherwise be
			 collected at such time if such mortgagor were not a first-time homebuyer, by an
			 amount equal to 0.25 percent of the original insured principal obligation of
			 the mortgage.
			(c)DurationSubsection
			 (b) shall apply only to mortgages insured during the 12-month period beginning
			 upon such date that the Secretary implements the pilot program under this
			 section, which shall not be later than the expiration of the 90-day period
			 beginning on the date of the enactment of this Act.
			(d)Report to
			 CongressNot later than 180
			 days before the expiration of the period referred to in subsection (c), the
			 Secretary shall submit to the Congress a report regarding the use and impact of
			 the pilot program under this section. The report shall include—
				(1)a
			 review and analysis of the effectiveness of the program in—
					(A)increasing the
			 number of homebuyers accessing prepurchase housing counseling;
					(B)reducing the rate
			 of mortgage default and delinquency;
					(C)preventing
			 foreclosure; and
					(D)supporting stable
			 homeownership; and
					(2)any
			 recommendations the Secretary considers appropriate regarding the
			 program.
				(e)Conforming
			 amendmentSection 203(c)(2)
			 of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended, in the matter
			 preceding subparagraph (A), by striking Notwithstanding and
			 inserting Except as provided under section 2 of the
			 Homeownership Preservation Education Act of
			 2012 and notwithstanding.
			
